Citation Nr: 0832371	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1957 to January 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

The appeal in this case is from an April 1977 rating decision 
that denied service connection for a back condition, and a 
May 1977 rating decision that declined to reopen the claim 
after additional evidence was received.  

In the veteran's March 2005 claim to reopen, he states that 
some of his current back problems are related to a tumor on 
his back, under his shoulder blade, which he has had ever 
since he was a baby; that the tumor continued to grow, 
including during his military service; and that in about 1972 
he had surgery for partial removal of the tumor, and was put 
on disability due to his neurological problems.

At the August 2008 videoconference hearing, the veteran 
testified that he has been receiving Social Security 
Administration (SSA) disability benefits since March 1972, 
and that when he was evaluated for SSA benefits, he advised 
by the physician who examined him that his back disability is 
related to his military service.  As medical records 
considered in conjunction with an SSA award may contain 
information that has bearing on the veteran's claim and are 
constructively of record, they must be secured and considered 
before a determination is made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

[During the videoconference hearing, the veteran was advised 
that if SSA records did not include an opinion on the matter 
of whether his back disability increased in severity during 
service beyond natural progression, or was incurred in 
service, then he would have to submit such evidence in order 
to reopen his claim of service connection for a thoracic 
spine disability.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should secure from SSA 
copies of all medical records considered 
in their determination on the veteran's 
claim for SSA disability benefits.

2. 	The RO should advise the veteran 
of what the SSA records show (and, if they 
are unavailable, of that fact), arrange 
for any further development suggested by 
any additional records received, then re-
adjudicate this claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

